UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                          02 CR 756-08 (LAP)
Cashine Jordan,                               ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for April 1, 2020 is adjourned to

June 3, 2020 at 11:00 a.m.




                         ________________________________
                         LORETTA A. PRESKA
                         Senior United States District Judge

Dated: March 15, 2020
New York, New York
